
	
		I
		111th CONGRESS
		1st Session
		H. R. 322
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to remove
		  the limitation upon the amount of outside income which an individual may earn
		  while receiving benefits under such title, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Earnings Test Repeal
			 Act of 2009.
		2.Repeal of
			 provisions relating to deductions on account of work
			(a)In
			 generalSubsections (b), (c)(1), (d), (f), (h), (j), and (k) of
			 section 203 of the Social Security Act (42 U.S.C. 403) are repealed.
			(b)Conforming
			 amendmentsSection 203 of such Act (as amended by subsection (a))
			 is further amended—
				(1)in
			 subsection (c), by redesignating such subsection as subsection (b), and
					(A)by striking
			 Noncovered Work Outside the United States or in the
			 heading;
					(B)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (1), (2), and (3),
			 respectively;
					(C)by striking
			 For purposes of paragraphs (2), (3), and (4) and inserting
			 For purposes of paragraphs (1), (2), and (3); and
					(D)by striking the
			 last sentence;
					(2)in subsection (e),
			 by redesignating such subsection as subsection (c), and by striking
			 subsections (c) and (d) and inserting subsection
			 (b);
				(3)in subsection (g),
			 by redesignating such subsection as subsection (d), and by striking
			 subsection (c) each place it appears and inserting
			 subsection (b); and
				(4)in subsection (l),
			 by redesignating such subsection as subsection (e), and by striking
			 subsection (g) or (h)(1)(A) and inserting subsection
			 (d).
				3.Additional
			 conforming amendments
			(a)Provisions
			 relating to benefits terminated upon deportationSection
			 202(n)(1) of the Social Security Act (42 U.S.C. 402(n)(1)) is amended by
			 striking Section 203 (b), (c), and (d) and inserting
			 Section 203(b).
			(b)Provisions
			 relating to exemptions from reductions based on early retirement
				(1)Section
			 202(q)(5)(B) of such Act (42 U.S.C. 402(q)(5)(B)) is amended by striking
			 section 203(c)(2) and inserting section
			 203(b)(1).
				(2)Section
			 202(q)(7)(A) of such Act (42 U.S.C. 402(q)(7)(A)) is amended by striking
			 deductions under section 203(b), 203(c)(1), 203(d)(1), or 222(b)
			 and inserting deductions on account of work under section 203 or
			 deductions under section 222(b).
				(c)Provisions
			 relating to exemptions from reductions based on disregard of certain
			 entitlements to child’s insurance benefits
				(1)Section 202(s)(1)
			 of such Act (42 U.S.C. 402(s)(1)) is amended by striking paragraphs (2),
			 (3), and (4) of section 203(c) and inserting paragraphs (1),
			 (2), and (3) of section 203(b).
				(2)Section 202(s)(3)
			 of such Act (42 U.S.C. 402(s)(3)) is amended by striking The last
			 sentence of subsection (c) of section 203, subsection (f)(1)(C) of section 203,
			 and subsections and inserting Subsections.
				(d)Provisions
			 relating to suspension of aliens' benefitsSection 202(t)(7) of
			 such Act (42 U.S.C. 402(t)(7)) is amended by striking Subsections (b),
			 (c), and (d) and inserting Subsection (b).
			(e)Provisions
			 relating to reductions in benefits based on maximum
			 benefitsSection 203(a)(3)(B)(iii) of such Act (42 U.S.C.
			 403(a)(3)(B)(iii)) is amended by striking and subsections (b), (c), and
			 (d) and inserting and subsection (b).
			(f)Provisions
			 relating to penalties for misrepresentations concerning earnings for periods
			 subject to deductions on account of workSection 208(a)(1)(C) of
			 such Act (42 U.S.C. 408(a)(1)(C)) is amended by striking under section
			 203(f) of this title for purposes of deductions from benefits and
			 inserting under section 203 for purposes of deductions from benefits on
			 account of work.
			(g)Provisions
			 taking into account earnings in determining benefit computation
			 yearsClause (I) in the next to last sentence of section
			 215(b)(2)(A) of such Act (42 U.S.C. 415(b)(2)(A)) is amended by striking
			 no earnings as described in section 203(f)(5) in such year and
			 inserting no wages, and no net earnings from self-employment (in excess
			 of net loss from self-employment), in such year.
			(h)Provisions
			 relating to rounding of benefitsSection 215(g) of such Act (42
			 U.S.C. 415(g)) is amended by striking and any deduction under section
			 203(b).
			(i)Provisions
			 relating to earnings taken into account in determining substantial gainful
			 activity of blind individualsThe second sentence of section
			 223(d)(4)(A) of such Act (42 U.S.C. 423(d)(4)(A)) is amended by striking
			 if section 102 of the Senior Citizens Right to Work Act of 1996 had not
			 been enacted and inserting the following: if the amendments to
			 section 203 made by section 102 of the Senior Citizens Right to Work Act of
			 1996 and by the Social Security Earnings Test
			 Repeal Act of 2009 had not been enacted.
			(j)Provisions
			 defining income for purposes of SSISection 1612(a) of such Act
			 (42 U.S.C. 1382a(a)) is amended—
				(1)by striking
			 as determined under section 203(f)(5)(C) in paragraph (1)(A) and
			 inserting as defined in the last two sentences of this
			 subsection; and
				(2)by adding at the end (after and below
			 paragraph (2)(H)) the following:
					
						For
				purposes of paragraph (1)(A), the term wages means wages as
				defined in section 209, but computed without regard to the limitations as to
				amounts of remuneration specified in paragraphs (1), (6)(B), (6)(C), (7)(B),
				and (8) of section 209(a). In making the computation under the preceding
				sentence, (A) services which do not constitute employment as defined in section
				210, performed within the United States by an individual as an employee or
				performed outside the United States in the active military or naval services of
				the United States, shall be deemed to be employment as so defined if the
				remuneration for such services is not includible in computing the individual's
				net earnings or net loss from self-employment for purposes of title II, and (B)
				the term wages shall be deemed not to include (i) the amount of
				any payment made to, or on behalf of, an employee or any of his or her
				dependents (including any amount paid by an employer for insurance or
				annuities, or into a fund, to provide for any such payment) on account of
				retirement, or (ii) any payment or series of payments by an employer to an
				employee or any of his or her dependents upon or after the termination of the
				employee’s employment relationship because of retirement after attaining an age
				specified in a plan referred to in section 209(a)(11)(B) or in a pension plan
				of the
				employer..
				(k)Repeal of
			 deductions on account of work under the Railroad Retirement Program
				(1)In
			 generalSection 2 of the Railroad Retirement Act of 1974 (45
			 U.S.C. 231a) is amended—
					(A)by striking
			 subsection (f); and
					(B)by striking
			 subsection (g)(2) and by redesignating subsection (g)(1) as subsection
			 (g).
					(2)Conforming
			 amendments
					(A)Section 3(f)(1) of
			 such Act (45 U.S.C. 231b(f)(1)) is amended in the first sentence by striking
			 before any reductions under the provisions of section 2(f) of this
			 Act,.
					(B)Section 4(g)(2) of
			 such Act (45 U.S.C. 231c(g)(2)) is amended—
						(i)in
			 clause (i), by striking shall, before any deductions under section 2(g)
			 of this Act, and inserting shall; and
						(ii)in
			 clause (ii), by striking any deductions under section 2(g) of this Act
			 and before.
						4.Effective
			 dateThe amendments and
			 repeals made by this Act shall apply with respect to taxable years ending on or
			 after the date of the enactment of this Act.
		
